(Por la corte, a propuesta del Juez Presidente Sr. del Toro.)
Por cuanto, dictada sentencia por la Corte de Distrito de Ponce •declarando culpable a Santos Cordero del delito de Portar Armas, apeló para ante esta Corte Suprema alegando que “la Corte por pre-juicio cometió error dándole crédito a la prueba de cargo”; y
*1050Por CUANTO, examinados los alegatos y la prueba nada encoja-tramos en ellos que nos lleve a concluir que so cometiera en verdad el error señalado; y
PoR cuanto, la denuncia es suficiente y es bastante la prueba resuelto como fue el conflicto de la misma en pro de la de cargo:
PoR tanto, se declara sin lugar el recurso y so confirma la sen-tencia apelada de noviembre 18, 1931.